Citation Nr: 0103452	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that granted service 
connection for PTSD, and assigned a 10 percent evaluation 
under diagnostic code 9411, effective from December 1998.  
The veteran submitted a notice of disagreement in September 
1999, and the RO issued a statement of the case in September 
1999.  The veteran submitted a substantive appeal in October 
1999.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms which more 
nearly approximate the criteria for the 30 percent rating, 
including chronic sleep impairment, anxiety, depression, and 
suspiciousness, causing mild to moderate social and 
occupational impairment.


CONCLUSION OF LAW

A 30 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.41, 4.130 (2000), and Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1968 to May 1970.  
Service department records show that he was awarded the 
Combat Infantryman Badge, the Vietnam Campaign Medal with 60 
Device, Vietnam Service Medal with Two Bronze Service Stars, 
a Vietnam Unit Citation, the National Defense Service Medal, 
an Air Medal, and the Army Commendation Medal.

Service medical records at the time of the veteran's pre-
induction examination in April 1968 and at the time of the 
veteran's separation examination in May 1970 show normal 
neurologic and psychiatric systems.  On a "Report of Medical 
History" completed by the veteran in April 1970, the veteran 
reported nervous trouble.  The examiner at that time noted no 
significant findings.

A report of VA examination in February 1979 shows a diagnosis 
of adjustment reaction of adult manifested by mild anxiety.

VA medical records in September 1998 show that the veteran 
reported complaints of not sleeping, flashbacks, and 
irritability.

VA medical records in November 1998 reflect that the veteran 
met the full criteria for PTSD and show a diagnosis of PTSD, 
chronic, with impact on social and vocational functioning.

Post-service medical records in 1998 and in 1999 show the 
veteran's attendance regularly in a PTSD group education 
class, as well as clinical treatment.

The veteran underwent a VA contract examination in July 1999.  
He reported having problems with his nerves since 1969.  The 
veteran reported experiencing worsening nerves for the past 
five or six years, and of problems with nightmares and with 
"recurrences" of things that he saw or that happened to him 
in Vietnam.  The veteran also reported that he had become 
more reactive and aggressive.  The veteran reported receiving 
both individual and group therapy treatment, and reported 
taking medications.

The veteran reported having crying spells every Sunday when 
he went to church, and reported problems staying asleep at 
night.  The veteran reported difficulties of getting angry 
and frustrated quickly, and of letting things upset him; he 
reported arguing more often with his wife.  The veteran 
reported that when he was working and occupied, he did not 
think about Vietnam; now that he was retired, he had less on 
his mind.  The veteran reported feeling afraid when he heard 
a car backfire or when he heard shots on television, or even 
when a helicopter went by or a plane landed nearby at an Air 
Force base.  The veteran reported being uncomfortable and 
getting a bit lost when he tried to find the office today for 
his evaluation.  He reported sweating, and that he did not 
want to get lost; he reported that he had to work at calming 
himself down, and felt that something would happen.  The 
veteran reported that he was surprised that others in group 
therapy went through many of the same things as he did-e.g., 
checking doors, sitting with one's back to the wall, and 
avoiding talk about Vietnam.  The veteran reported that his 
best buddy was shot in the head in Vietnam and died in the 
veteran's arms; he reported some occasional nightmares about 
incoming mortars.  The veteran reported feeling that he had 
control over these events in past years, but that these 
events had come back to trouble him in recent times.  The 
veteran reported that his first marriage lasted 12 years, and 
that he had remarried.  He reported being involved in a 
church most Sundays and some weekdays too, and that he and 
his wife did volunteer work.

Upon examination, the veteran was casually dressed, 
adequately groomed, pleasant, and cooperative; he was alert 
and fully oriented, and seemed well in contact with reality.  
He spoke clearly, but had an occasional cough consistent with 
respiratory problems.  He seemed average in intellectual 
functioning; he showed adequate abstractional abilities and 
situational judgment.  He could do simple additions and 
multiplications and subtracted serial 7's from 100-93, 86, 
79, 62, 55, no 56.  He was able to recall two-of-four objects 
at five minutes, and the Presidents' names back to Carter.  
He described his mood as "a good mood," which he stated he 
was in most of the time.  He acknowledged that he had heard 
things before, but was not certain that it was not in his 
head.  He reported that this had not occurred in at least two 
years.  He denied any visual hallucinations.  He denied 
paranoid ideation, and suicidal or homicidal ideation.  He 
denied any obsessions or compulsions, except that he often 
looked out of the window and felt that he should be doing 
something; this seemed like a restlessness or that somehow he 
was not doing what he should be doing.  He reported that his 
problems now were mostly related to not working and staying 
at home, and that this made him somewhat fearful; he reported 
some sense that he would not live as long as most others.

The diagnosis on Axis I was PTSD, chronic.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 58 
to 62, indicative of some mild or moderate symptoms in social 
or occupational functioning.  The examiner noted that the 
veteran apparently had more problems in recent years, and 
that he met the criteria for PTSD according to DSM IV.  The 
examiner also noted that the veteran felt that he had to be 
on guard to "not let this thing out," and that he did not 
feel like himself and that he did not feel like this all the 
time.  It was the examiner's opinion that the veteran's daily 
functioning was rather better than some other individuals 
with PTSD, but that nonetheless the veteran was bothered with 
his fear that he was "not right" and not back to the way that 
he wanted to be.

An August 1999 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9411, effective from December 1998.

Testimony of the veteran and his wife at a hearing in January 
2000 was to the effect that the veteran suffered from 
depression, irritability, insomnia, isolation, and anger, as 
well as from getting up ritually to check windows and doors 
and locks around the house.


B.  Legal Analysis

The veteran contends that his PTSD symptoms have worsened 
over the years, and that he is entitled to a higher 
evaluation for PTSD.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed (as in this case), the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-
10 percent

In this case, the evidence shows that the veteran had 
received group therapy and individual therapy on a regular 
basis in 1998 and in 1999.  He is also taking medications for 
PTSD.  A report of the 1999 VA contract examination reflects 
few abnormal clinical findings and not more than mild-to-
moderate symptomatology attributed to PTSD.  The examiner 
noted that the veteran apparently had more problems with PTSD 
in recent years.  The veteran reported experiencing worsening 
nerves during the past five or six years, as well as 
nightmares and flashbacks.
A GAF score of 58 to 62 was assigned, indicative of mild or 
moderate difficulty in social and occupational functioning.

The evidence as a whole, however, does not show that symptoms 
of the veteran's PTSD are so severe as to warrant a 
50 percent evaluation.  These symptoms are not reported:  
flattened affect, circumstantial or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired memory, impaired judgment, and disturbances of 
motivation and mood.  The examiner found the veteran to be 
average in intellectual functioning, and as having adequate 
abstractional abilities and situational judgment. The 
examiner noted that the veteran was bothered with his fear 
that he was "not right" and not back to the way that he 
wanted to be.

The overall evidence shows that the veteran has chronic sleep 
impairment with anxiety and depression, but does not have 
impaired judgment or abstract thinking.  There are signs of 
suspiciousness and memory loss.  The Board finds that this 
evidence shows that the level of impairment due to PTSD more 
nearly approximates the criteria for a 30 percent rating 
(rather than the currently assigned 10 percent evaluation).  
Resolving all doubt in the veteran's favor, therefore, a 
30 percent rating for PTSD is warranted.

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.



ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.





REMAND

An August 1999 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9411, effective from December 10, 1998 (date 
of claim).  In correspondence dated in September 1999, the 
veteran disagreed with that determination, claiming 
entitlement to an earlier effective date of award of the 
grant of service connection.  As such, the issue is in 
appellate status.  38 C.F.R. §§ 20.200, 20.201 (2000).  A 
review of the record does not show that this issue of the 
effective date of the grant of service connection has been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board may not address 
this issue until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to an earlier 
effective date of award of service 
connection for PTSD.  The veteran should 
be advised that he must submit a VA Form 
9 or substantive appeal within 60 days in 
order to obtain appellate consideration 
of this issue.

If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 



